DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2021, with respect to newly amended claims filed 10/14/2021 and now entered have been fully considered and are persuasive.  The previous rejection of claims 1-21 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-14 & 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4, 7-13 & 21, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially at least one magnet guide element inserted into each of the plurality of recesses, wherein: at least some of the magnet guide elements are configured in the form of a prism, with a parallelogrammatic cross section, and/or at least some of the magnet guide elements are configured in the form of a winged cuboid in combination with other limitations recited in the claimed invention.
Regarding claims 14 & 17-19, the prior art of record fails to teach either alone or in combination all of the limitations of claim 14, especially at least one magnet guide element inserted into each of the plurality of recesses, wherein: at least some of the magnet guide elements are configured in the form of a prism, with a parallelogrammatic cross section, and/or at least some of the magnet guide elements are 
Regarding claim 20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 20, especially at least one magnet guide element inserted into each of the plurality of recesses, wherein: at least some of the magnet guide elements are configured in the form of a prism, with a parallelogrammatic cross section, and/or at least some of the magnet guide elements are configured in the form of a winged cuboid in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





MW
10/19/2021

						/JARED FUREMAN/                                                                                       Supervisory Patent Examiner, Art Unit 2836